Exhibit 10.21

LIBERTY GLOBAL, INC.

NONEMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

DEFERRAL ELECTION FORM

Name:                                         

This Deferral Election is subject to all of the terms of the Liberty Global,
Inc. Nonemployee Director Deferred Compensation Plan (the “Plan”). I acknowledge
that I have received a copy of the Plan and that my participation is subject to
the terms and conditions of the Plan and this Deferral Election. I understand
that capitalized terms in this Deferral Election have the meanings assigned to
such terms in the Plan.

 

I. DEFERRAL ELECTION:

 

  A. Annual Fees

I hereby elect to defer the following percentages of my Annual Fees:

 

Calendar Quarter:    First Quarter   Second Quarter   Third Quarter  
Fourth Quarter

Percentage Deferred:

           %           %           %           %

*Annual Fees in equity form:

   ¨   ¨   ¨   ¨

 

  * You may elect to receive your Annual Fees in the form of equity. You are not
required to designate the form of your Annual Fees until the time of payment.
However, if you wish to act now, you may check the applicable box above to elect
payment of your Annual Fees in the form of equity.

 

  B. Equity Awards

¨        I hereby elect to defer payment of         % of the Series A Restricted
Stock Units and         % of the Series C Restricted Stock Units comprising my
annual Equity Award. I understand and acknowledge that by making this election I
am also irrevocably electing that my Annual Equity Grant pursuant to the Liberty
Global, Inc. Compensation Policy for Nonemployee Directors be paid in a
combination of stock options and restricted stock units in accordance with the
terms of such policy.

 

II. FORM OF DISTRIBUTION

I hereby elect the following form of payment commencing on the applicable
distribution event (check one box and complete, if necessary):

¨     A single lump sum payment; or

¨     A series of              (specify ten or fewer) substantially equal annual
installments.



--------------------------------------------------------------------------------

III. SINGLE YEAR OR STANDING ELECTION:

¨        Single Year Election: This Deferral Election is applicable for Annual
Fees and/or Equity Awards, if any, that would otherwise be payable or awarded in
the calendar year beginning after the date of this Deferral Election.

¨        Standing Election: This Deferral Election is applicable for Annual Fees
and/or Equity Awards, if any, that would otherwise be payable or awarded in all
future calendar years beginning after the date of this Deferral Election, unless
or until I revoke this Deferral Election, in writing, for future years.

 

IV. PARTICIPANT SIGNATURE AND DATE:

I understand that this Deferral Election will become irrevocable on
December 31st of the year prior to the calendar year for which this Deferral
Election is made.

I understand that this Deferral Election may be cancelled and become obsolete,
and I may need to complete another Deferral Election, if the terms of the Plan
are amended.

I understand that no fractional shares will be deferred. If the percentage I
elect to defer of my Equity Award or my Annual Fees payable in equity would
result in deferral of a fractional share, the number of shares actually deferred
will be rounded to the nearest whole share.

I further understand that the Company may take whatever steps the Company, in
its sole discretion, deems appropriate or necessary to satisfy the Company’s
state, federal or foreign income tax, social security, Medicare, and other tax
withholding obligations arising out of the award.

This Deferral Election shall be interpreted, and such amounts shall in all
events be paid, in a manner consistent with Section 409A so as to avoid adverse
tax consequences related to the deferrals.

I am aware that any elections I have hereby made may have significant tax
consequences to me and, to the extent I deem necessary, I have received advice
from my personal tax advisor before making this deferral election.

 

 

      Deliver to: Participant’s Signature         Liberty Global, Inc.     Attn:
Elizabeth M. Markowski

 

    12300 Liberty Boulevard Date Signed     Englewood, Colorado 80112

 

-2-